Title: To James Madison from Henry Dearborn, 1 June 1809
From: Dearborn, Henry
To: Madison, James


Dear Sir,
Boston June 1t. 1809
The result of our Elections has given our political opponants the intire direction of our State Government for the present year, what use they will make of the power they possess is uncertain, moderation or prudence, belongs not to their political character, they may however; for once, consider it expedient to attempt some restraint on their feelings & dispositions, I fear they will, but if they can by any exartions & management prolong their political existence as a majority, beyond the present year, I shall almost dispair of this Commonwealth, they pretend to have stron[g] hopes that the present Administration will bend to the general veiws of the Fedl. party, they do not in fact believe any such thing, but think it wise to hold up such pretences; the partial adjustment with England has given the leaders, a most tremendious shock, they are worming & twisting in all directions, and find it extreemly difficult to obtain any effectual relief from the Torpedo shock, they have in vain attempted to assume to themselves the power that occasioned the shock, or at least the principle agency in the business, but that assum[p]tion affords only a momentary relief, and they now appear to rely on some quack medicine for a cure. The Junto are now haunted by an evil Spirit that will require all the abilities of all the Clergy to lay, some incantations have been attempted, but the diabolical spirit of Quinsey continues to appear to them so frequently as to render it doubtfull whether it can be layed, even with the aid of Salem Witches, and NorthAmton Deakons. Parson Osgood, in his Election Sermon, has made one strong effort, but it is suspected that he put too much pepper in the composition, Parson Morse will probably make the next experiment, and if he should fail in the first attempt, he is then to call in the aid of the Illuminati. I have had several conversations with Mr. Bowdoin, he feels mortified, I fear that our affairs have not been managed Judiciously, if honestly, at Paris. Doctr. Bently of Salem, who is one of the best men in the world, as well as a man of great learning, wishes that you might know his esteem & respect for you personally & officially, he is a very modest man, and wants nothing for himself or his friends, he has a great share of the direction of the republican paper of that Town. The Patriot, a paper lately established in this Town, bids fair to be the most usefull paper in this State, the Editor is a man of real tallents & industry.
Mrs. Dearborn & myself have found a snug Summer retreat about three miles out of Town, where we endeavor to make ourselves as happy as possible, we write in the most friendly & respectfull Salutations to yourself & Mrs. Madison.
H. Dearborn
